DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation is “connecting means” in claim 50, line 4 and claim 54, line 8).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “vortex generator” in claim 40, line 10 and claim 50, line 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is as follows:
“connecting means” – a screw connecter(see pg. 5, 3rd full ¶); and
“vortex generator” –a guiding surface configured to deflect a cooling medium in a swirl motion (see claim 42).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Sans Marimon (U.S. Patent Application Publication No. 2010/0147466 A1).
Regarding claim 54, Sans Marimon discloses an ultrasonic booster (Abstract, FIG. 10 of Sans Marimon, adapter #5) comprising: a longitudinal axis, a first connection end at which the booster is connectable to an ultrasonic converter (FIG. 10 of Sans Marimon, first end of adapter #5 connected to transducer), a second connection end opposed to the first connection end with respect to the longitudinal axis, wherein the booster is connectable to an ultrasonic sonotrode at 
Sans Marimon does not specifically disclose a screw connector connecting the booster to the sonotrode.  Sans Marimon, however, discloses using a screw as a joining element for connecting other components of the ultrasonic welding assembly ([0072] of Sans Marimon, joining element #12).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a screw as joining element #6 in the assembly since Sans Marimon establishes that screw connectors are suitable for connecting components of an ultrasonic assembly.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of 
Regarding claim 55, Sans Marimon discloses that the cavity contains a first cylindrical section which is directed towards the first connection end, extends along the longitudinal axis and has a first diameter, and a second cylindrical section adjacent to the first cylindrical section which is directed to the second connection end, extends along the longitudinal axis and has a second diameter which is larger than the first diameter (FIG. 10 of Sans Marimon, conduit #30 connected to cavity for joining element #6 at second end; cavity for joining element #6 has larger cross-section than conduit #30).
Regarding claim 56, Sans Marimon does not specifically disclose that, during intended operation, the transition from the first cylindrical section to the second cylindrical section is located in a vicinity of a longitudinal vibrational node of the booster.  Claim 56, however, is directed to an apparatus and recites a limitation directed to a manner in which the apparatus is to be employed.  As set forth in the MPEP, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114 II).  Since Sans Marimon teaches all structural limitations of the claim (see analysis of claim 55 above), claim 56 does not differentiate the claimed apparatus from the San Marimon apparatus.
Claims 40-42, 45-51 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Sans Marimon in view of Woerner (“Dispelling Two Common Myths about Vortex Tubes”, .
Regarding claim 40, Sans Marimon discloses an ultrasonic processing system (Abstract of Sans Marimon, ultrasonic transducer coupled to sonotrode) comprising: an ultrasonic vibrator having an ultrasonic sonotrode with at least one working surface for ultrasonic processing at least one workpiece (FIGS. 8 and 10 of Sans Marimon, sonotrode #2, transducer #1), wherein the vibrator comprises: a longitudinal axis, an enclosed cavity extending along the longitudinal axis at least in the sonotrode (FIGS. 8 and 10 of Sans Marimon, system has conduit #3 extending along a longitudinal axis of sonotrode #2), at least one medium inlet through which a cooling medium can be fed into the cavity ([0014] of Sans Marimon, external source of cooling fluid supplies cooling fluid to conduit #3; [0038] of Sans Marimon, cooling fluid can be air; external source supplying air would necessarily have an inlet), at least one cooling channel fluidly connected to the enclosed cavity and guiding the medium through the vicinity of the working surface (FIGS. 8 and 10, [0061] of Sans Marimon, conduit #3 has outlet #3s or outlet of passage #9 in vicinity of welding surface) such that the working surface is cooled by the cooling medium, and at least one first medium outlet fluidly connected to the cooling channel (FIGS. 8 and 10, [0061] of Sans Marimon, main outlet #3s or outlet of passage #9 in vicinity of welding surface).
Sans Marimon does not specifically disclose at least one vortex generator which is designed and arranged between the medium inlet and the cavity such that a swirl motion of the medium inside the cavity around the longitudinal axis can be generated.  Sans Marimon, however, disclose providing the ultrasonic head with a connection to an external source of cooling fluid ([0014] of Woerner) and that the cooling fluid can be a gas such as air ([0038] of Sans Marimon).  Woerner discloses using compressed air supplied through a vortex tube to cool nd full ¶ of Woerner).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures with air (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling fluid in the ultrasonic assembly of Sans Marimon.  One of skill in the art would have been motivated to do so in order to provide a low cost, reliable way to cool the head of the ultrasonic assembly as taught by Woerner (pg. 2, 1st full ¶ of Woerner).
Regarding claim 41, Sans Marimon discloses that the vibrator further comprises a booster which is connected to the sonotrode (FIGS. 8 and 10 of Sans Marimon, booster #5 connected to sonotrode #2), and the enclosed cavity extends in both the sonotrode and the booster (FIGS. 8 and 10 of Sans Marimon, booster #5 contains fluid inlet #30e in FIG. 8; booster #5 in FIG. 10 has fluid inlet at top of booster adjacent transducer #1, conduit #30 extends in booster #5 and sonotrode #2).  While Sans Marimon discloses an external source of cooling fluid ([0014] of Sans Marimon) and Woerner provides motivation to use a vortex generator as the external source of cooling fluid, neither reference discloses integrating the vortex generator into the booster such that the booster contains both the medium inlet and the vortex generator as recited in claim 41.  As set forth in the MPEP, however, making the vortex generator integral with the booster rather than a separate component attached to the booster would be merely a matter of obvious engineering choice (MPEP § 2144.04 V B).
Regarding claim 42, Woerner discloses the vortex generator contains at least one guiding surface which is designed and arranged for deflecting the cooling medium which entered through the medium inlet in a swirl motion inside the cavity around the longitudinal axis (Figure on pg. 1 of Woerner, vortex tube has spin chamber with guiding surface).
Regarding claim 45, Sans Marimon discloses that the enclosed cavity contains: a first cylindrical section which is directed towards the vortex generator, extends along the longitudinal axis and has a first diameter (FIG. 10 of Sans Marimon, cavity for connecting element #16 or cavity for connecting element #6), and a second cylindrical section adjacent to the first cylindrical section which is directed away from the vortex generator, extends along the longitudinal axis and has a second diameter (FIG. 10 of Sans Marimon, conduit #30 or conduit #3) which is smaller than the first diameter (FIG. 10 of Sans Marimon, conduit #30 or conduit #3 has smaller diameter than cavity for connecting element #16 or #6).
Regarding claim 46, Sans Marimon discloses that the first medium outlet is arranged in the vicinity of the working surface (FIGS. 8 and 10 of Sans Marimon, main outlet #3s and outlet of passage #9 in FIG. 8).
Regarding claim 47, Sans Marimon discloses that the first medium outlet is arranged in a portion of the outer surface of the sonotrode which is arranged at an angle with respect to the longitudinal axis (FIG. 8 of Sans Marimon, outlet of passage #9).
Regarding claim 48, Sans Marimon discloses that the cooling channel extends at an angle with respect to the longitudinal axis (FIG. 8 of Sans Marimon, passage #9).
Regarding claim 49, Sans Marimon discloses that the vibrator further comprises at least one second medium outlet (FIG. 8 of Sans Marimon, outlet of passage #9) which is fluidly connected to the enclosed cavity in such a way that at least a portion of the cooling medium, having flowed through a radially outer area of the enclosed cavity, is guided to the second medium outlet, and the second medium outlet is further removed from the working surface than the first medium outlet (FIG. 8 of Sans Marimon, outlet of passage #9 is further removed from working surface than main outlet #3s).
Regarding claim 50, Sans Marimon discloses an ultrasonic booster (FIG. 8 of Sans Marimon, adapter #5) comprising: a longitudinal axis, a cavity extending in the booster (FIG. 8 of Sans Marimon, second conduit #30 extends in adapter #5), connecting means for connecting the booster with an ultrasonic sonotrode having a cavity in such a way that the cavity of the booster and the cavity of the sonotrode form an enclosed cavity of the connected booster and sonotrode (FIG. 8 of Sans Marimon, second conduit #30 in adapter #5 connected to conduit #3 of sonotrode #2 via joining element #6), at least one medium inlet through which a cooling medium can be fed into the cavity of the booster (FIG. 8, [0014] of Sans Marimon, inlet of side pipe #8 in FIG. 8 connected to external source of cooling fluid; [0038] of Sans Marimon, cooling fluid can be air; external source supplying air would necessarily have an inlet).
Sans Marimon does not specifically disclose a screw connector connecting the booster to the sonotrode.  Sans Marimon, however, discloses using a screw as a joining element for connecting other components of the ultrasonic welding assembly ([0072] of Sans Marimon, joining element #12).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a screw as joining element #6 in the assembly since Sans Marimon establishes that screw connectors are suitable for connecting components of an ultrasonic assembly.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack 
Sans Marimon does not specifically disclose at least one vortex generator which is designed and arranged between the medium inlet and the enclosed cavity such that a swirl motion of the medium can be generated inside the enclosed cavity around the longitudinal axis.  Sans Marimon, however, disclose providing the ultrasonic head with a connection to an external source of cooling fluid ([0014] of Woerner) wherein the cooling fluid can be a gas such as air ([0038] of Sans Marimon).  Woerner discloses using compressed air supplied through a vortex tube to cool ultrasonic horns (pg. 2, 2nd full ¶ of Woerner).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures with air (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling fluid in the ultrasonic assembly of Sans Marimon.  One of skill in the art would have been motivated to do so in order to provide a low cost, reliable way to cool the head of the ultrasonic assembly as taught by Woerner (pg. 2, 1st full ¶ of Woerner).
Regarding claim 51, Woerner discloses that the vortex generator contains at least one guiding surface which is designed and arranged for deflecting the cooling medium having entered through the medium inlet into a swirl motion inside the cavity around the longitudinal axis (Figure on pg. 1 of Woerner, vortex tube has spin chamber with guiding surface).
Regarding claim 57, Sans Marimon discloses a method of ultrasonically processing of a least one workpiece (Abstract of Sans Marimon, welding plastics) by using an ultrasonic processing system according to claim 40 (see analysis of claim 40 above), the method comprising the steps of: ultrasonically processing the workpiece by the working surface of the sonotrode (Abstract of Sans Marimon), and feeding a cooling medium through the medium inlet into the enclosed cavity ([0014] of Sans Marimon, supplying cooling fluid), and cooling the working surface by the medium flowing out of the medium outlet ([0061] of Sans Marimon, cooling fluid projected onto welding area to cool working surface).
Sans Marimon does not specifically disclose generating a swirl motion of the medium inside the enclosed cavity around the longitudinal axis.  Woerner, however, discloses using a vortex tube to cool ultrasonic horns (pg. 2, 2nd full ¶ of Woerner).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling fluid in the ultrasonic welding method of Sans Marimon.  One of skill in the art would have been motivated to do so in order to provide a low cost, reliable way to cool the head of the ultrasonic assembly as taught by Woerner (pg. 2, 1st full ¶ of Woerner).  The vortex tube of Woerner would generate a swirl motion of the medium inside the enclosed cavity around the longitudinal axis in the modified process.
Regarding claim 58, Sans Marimon discloses ultrasonically processing a plurality of workpieces ([0001] of Sans Marimon, welding plastic parts by ultrasonic vibration), comprising the steps of: a) ultrasonically processing a first workpiece by the working surface of the sonotrode ([0001] of Sans Marimon, processing a plurality of parts would necessarily involve 
Regarding claim 59, Sans Marimon discloses that the cooling medium is a gas ([0038] of Sans Marimon, cooling fluid can be a gas such as air).
Allowable Subject Matter
Claims 43, 44, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 43 and 52, the closest prior art is to Sans Marimon.  While Sans Marimon does not disclose a vortex generator, Woerner provides motivation to use a vortex tube to supply cooling air.  Neither Sans Marimon nor Woerner, however, teach or reasonably suggest an ultrasonic processing system as recited in claim 43 or an ultrasonic booster as recited in claim 52 wherein the vortex generator is formed by a screw and interior walls delimiting the enclosed cavity of the vibrator, a shaft portion of the screw is held in a first cylindrical section of the enclosed cavity having a first diameter, a passage is formed between an unthreaded part of the shaft portion and the interior walls which extends substantially parallel to the longitudinal axis, a head portion of the screw is arranged in a second cylindrical section of the enclosed cavity having a second diameter which is larger than the first diameter, and the head portion contains, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746